Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is the response to amendment filed 02/04/2021 for application 16/093766.
Claims 1-4, 7-12, and 15-26 are currently pending and have been fully considered.
Claims 5-6, and 13-14 have been cancelled.
Claims 25-26 have been added.
The 35 U.S.C. 112 rejections of claim 11 has been withdrawn in light of applicant’s amendment.
The declaration under 37 CFR 1.132 filed 02/04/2021 is insufficient to overcome the rejection of claims 1-4, 7-12, and 15-24 based upon 35 U.S.C. 103 as being unpatentable over MILLER et al. (U.S. 8735638) in view of FOSS-SMITH (WO2012160332) as set forth in the last Office action because:  
The declaration fails to set forth facts and the showings are not commensurate in scope with the claims.

There are no data points indicating the results when the temperature is under 280°C, the lower bound of the claimed range, while maintaining other reaction conditions the same, the lower bound of the claimed range.
A temperature of 350°C is taught to increase the operating pressure to 2625 psig which greatly exceeds the allowable pressure of a specific type of reactor.
It is unclear why another type of reactor could not be used and why a temperature much close to the claimed upper bound could not be tested such as 325°C.  
Furthermore, the declaration states that at higher temperatures and pressures, no significant gains in terms of product yield or reaction time may be expected.
 This appears to suggest that the ranges are a result of workable ranges and optimization for economical considerations.  

The results being unexpected are dependent on the claimed range being critical and unexpected.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7-12, and 15-26 are rejected under 35 U.S.C. 103 as being unpatentable over MILLER et al. (U.S. 8735638) in view of FOSS-SMITH (WO2012/160332).
MILLER et al. teach a method for transformation of biomass.
MILLER et al. teach in lines 12-37 of column 6 that the process comprises an aqueous slurry comprising biomass, water, and a phosphate is optionally pH adjusted to between pH 3-11 and the slurry is heated to a temperature of about 150 to 500°C under sufficient pressure to maintain water in the liquid state if the temperatures are sub-critical.
MILLER et al. teach in lines 45-61 of column 11 one or more organic chemical products can be obtained from the mixture after the heating and pressure treatment steps by separating the organic fraction from the aqueous fraction such as decanting.
MILLER et al. did not explicitly tech heating by ohmic heating. It is noted that ohmic heating is electrical resistance heating and MILLER et al. do not explicitly teach against any type of heating.
 teaches a process for hydrothermal dewatering coal or other carbonaceous material by heating at elevated temperatures and under pressure in an autoclave.
FOSS-SMITH teaches in the abstract the use of an ohmic heater.
It would be obvious to one of ordinary skill in the art to use an ohmic heater to heat the slurry in the process that MILLER et al. teach.
The motivation to use ohmic heating is taught in lines 3-22 of page 8 of FOSS-SMITH. Ohmic heating is taught to quickly and uniformly heat both water and coal particles simultaneously. Ohmic heating is further taught to be useful in heating water and food where semi liquid or liquid foods may be present.
Although MILLER et al. do not explicitly teach that the biomass may be sewage sludge, MILLER et al. teach in lines 1-14 of column 8 that the biomass may be any type of biomass.
One of ordinary skill in the art would use sewage sludge that comprises biomass with a reasonable expectation of success.
Regarding claims 2, and 18-19, MILLER et al. teach in lines 36-37 of column 3 that the aqueous slurry comprises about 1 to about 80 wt% by weight biomass. MILLER et al. teach in lines 34-41 of column 4 about 2 to about 80 wt% dry weight.

A prima facie case of obviousness exists wherein the claimed ranges overlap.
Regarding claims 4 and 23, MILLER et al. explicitly teach in lines 18-30 that the pH of the solution may be adjusted to be more basic such as between about 7 about 11.  MILLER et al. teach for example, the addition of ammonia. Addition of an alkaline material to effect a more basic solution is known in the art.
It would be obvious to one of ordinary skill in the art to add to add an amount of alkaline material from 0.1 to 10% since it has been held that wherein the general conditions are known, optimization or workable ranges involve only routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 7, MILLER et al. teach in example 7 from lines 57-67 of column 23 the addition of sodium hydroxide.
Regarding claims 8 and 24, MILLER et al. teach in lines 51-57 of column 10 that the pressure used includes about 8 and about 9 and about 10 MPa.
Regarding claim 9, MILLER et al. teach in lines 34-57 of column 10 that the reactor used may be from a wide range, including a tubular type.

However, given that MILLER et al. teach that the biomass may be converted into fuel, including conventional fuels, it would be well within one of ordinary skill in the art to use some of it to generate the energy for the process or combust it for use as a fuel in general.
Regarding claims 11, 15, and 17, MILLER et al. teach in lines 4-8 of column 13 that the residue of the process (the solid) may be treated by methods known in the art to form conventional fuels. Milling solid fuels and placing them in water to produce an emulsion fuel is known in the art. Placing solid fuel in suspension with water to produce a fuel is also known in the art.  In the alternative, feedstock such as biomass had already been milled previously, there may be no need for another milling step.
Regarding claims 12 and 16, MILLER et al. teach in lines 64-68 of column 30 that the method can be used to produce compounds that may be added directly as additives to fuel.
The compounds being added to emulsion fuels would also be obvious to one of ordinary skill in the art.

Emulsion fuels are known in the art and it would be obvious to one of ordinary skill in the art to add the at least part of the organic fraction as taught by MILLER et al. to form a fuel.
Regarding claims 25-26, FOSS-SMITH teaches explicitly an ohmic heater and teaches in lines 3-14 of page 6 that the heating may occur from 100°C to 500°C.  FOSS-SMITH teaches ohmic heating and the same significantly finer material would be expected when ohmic heating is applied in the process taught in MILLER et al.   

Response to Arguments
Applicant's arguments filed 02/04/2021 have been fully considered but they are not persuasive. 
Applicant argues that ohmic heating would present unexpected results.
Applicant further argues that the most unexpected result was that obtained combustible product using ohmic heating was significantly finer than the same material obtained through conventional (through the heating)

In regards to applicant's assertions of unexpected results, applicant's results are not commensurate with the scope of the claims. See MPEP 716.02(d).
Applicants results comparing ohmic heating and conventional heating in regards to particle sizes are listed in table 10.
Applicants' results do not reflect the range of temperatures and the range of pressures and residence times that are currently claimed.
To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range, in re Hill 284 F.2d 955, 128 USPQ 197 (CCPA 1960).
Similarly, the inventive examples use specific feedstocks, while the claims allow for any organic or biomass feedstock. Applicant has not established that the smaller particle sizes would be obtained for any organic or biomass feedstock.
Applicant argues that FOSS-SMITH is not directed toward carbonaceous material but carbonaceous solid fuel material. 

Applicant argues that one skilled in the art would not apply the teachings of FOSS-SMITH, which is related to physical dewatering of coal or solid carbonaceous material to the chemical conversion process of MILLER et al.
MILLER et al. teach that water may be removed through separation steps such as distillation or flashing.  
Furthermore, as stated before, the application of ohmic heating and its advantages are relevant to a process that involves heating.  Heating is taught in MILLER et al.  
The advantages of ohmic heating are recognized by the prior art supplied on the IDS dated 02/04/2021, including “Thermal Treatment of sewage sludge by ohmic heating”  Ohmic heating is taught on page 242 to include the advantages of rapid and uniform heating, close to 100% energy efficiency, technical simplicity, and low capital and maintenance costs.  
Applicant’s arguments that ohmic heating results in finer particles is not persuasive because mere recognition of latent properties in the prior art does not In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979)
The argument that ohmic heating resulting in finer particles being dependent on a critical range require persuasive evidence or arguments that the range is critical.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
GUPTA et al. (USPGPUB 2011/0179703) teach treating biomass under subcritical conditions.
MASSEY (U.S.4313737) teaches that application of heat through electrical resistance in a slurry.
DURAND (FR 2567902) teach aqueous suspension of solid fuel with water wherein the solid fuel has particle size less than 80 microns.
CRESPIN et al. (U.S. 4610695) teach fluid fuel mixture base on pulverized solid fuel, petroleum residues and water.

MURPHY et al. (Thermal Treatment of sewage sludge by ohmic heating pp 242-248) teaches advantages of ohmic heating.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-






/MING CHEUNG PO/Examiner, Art Unit 1771                                                                                                                                                                                                        

/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771